DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and certified copy of the priority documents have been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 10/29/2021 are considered by examiner.

                                                                   Drawings
4.           All drawings filed on 10/29/2021 are approved by examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-20 of U.S. Patent No. 11,190,108. Although the claims at issue are not identical, they are not patentably distinct from each other because:
                     Present Application
                  U.S. Pat. No. 11,190,108
Claim 1: A synchronous rectification control circuit for controlling a switching circuit comprising a synchronous rectifier switch, the control circuit comprising:a) a drive circuit configured to generate a drive signal to control switching states of the synchronous rectifier switch; and b) a voltage regulation circuit configured to control the drive circuit to adjust an amplitude of the drive signal to decrease to a preset threshold in an adjustment state when a drain-source voltage of the synchronous rectifier switch is greater than an adjustment threshold before the synchronous rectifier switch is turned off, wherein a time that the voltage regulation circuit is in the adjustment state is an adjustment time, and wherein the drain-source voltage is changing during the adjustment time.
Claim 1:  A synchronous rectification control circuit for controlling a switching circuit comprising a synchronous rectifier switch, the control circuit comprising: a) a drive circuit configured to generate a drive signal to control switching states of the synchronous rectifier switch; b) a voltage regulation circuit configured to control the drive circuit to adjust an amplitude of the drive signal to decrease to a preset threshold in an adjustment state when a drain-source voltage of the synchronous rectifier switch is greater than an adjustment threshold before the synchronous rectifier switch is turned off, wherein a time that the voltage regulation circuit is in the adjustment state is an adjustment time; and c) wherein the voltage regulation circuit comprises a threshold adjustment circuit configured to adjust the adjustment threshold in order to make the adjustment time equal to a predetermined time.
Claim 2: wherein the adjustment time changes adaptively in accordance with a change of the adjustment threshold.
Claim 2: wherein the adjustment time changes adaptively in accordance with a change of the adjustment threshold.
Claim 3: wherein the voltage regulation circuit comprises a threshold adjustment circuit configured to adjust the adjustment threshold in accordance with the adjustment time in previous periods and a predetermined time, in order to make the adjustment time equal to the predetermined time.
Claim 3: wherein the threshold adjustment circuit is configured to adjust the adjustment threshold in accordance with the adjustment time in previous periods and the predetermined time, in order to make the adjustment time equal to the predetermined time.
Claim 4: wherein the threshold adjustment circuit is configured to adjust the adjustment threshold in accordance with the adjustment time in a last period and a predetermined time, in order to make the adjustment time equal to the predetermined time.
Claim 4: wherein the threshold adjustment circuit is configured to adjust the adjustment threshold in accordance with the adjustment time in a last period and the predetermined time, in order to make the adjustment time equal to the predetermined time.
Claim 5: wherein:a) the adjustment threshold is increased when the adjustment time is greater than the predetermined time, and b) the adjustment threshold is reduced when the adjustment time is not greater than the predetermined time.
Claim 5: wherein: a) the adjustment threshold is increased when the adjustment time is greater than the predetermined time, and b) the adjustment threshold is reduced when the adjustment time is not greater than the predetermined time.
Claim 6: wherein the voltage regulation circuit comprises a timer configured to obtain the adjustment time.
Claim 11: wherein the voltage regulation circuit comprises a timer configured to obtain the adjustment time.
Claim 7: wherein the threshold adjustment circuit further comprises:a) a first transconductance amplifier having a first input terminal to receive the adjustment time, a second input terminal to receive the predetermined time, and an output terminal coupled to a first capacitor, in order to generate a reference voltage by charging and discharging the first capacitor; and b) a second transconductance amplifier having a first input terminal to receive the reference voltage, a second input terminal coupled to a ground, and an output terminal coupled to a first resistor, in order to generate the adjustment threshold through the first resistor.
Claim 6: wherein the threshold adjustment circuit further comprises: a) a first transconductance amplifier having a first input terminal to receive the adjustment time, a second input terminal to receive the predetermined time, and an output terminal coupled to a first capacitor, in order to generate a reference voltage by charging and discharging the first capacitor; and b) a second transconductance amplifier having a first input terminal to receive the reference voltage, a second input terminal coupled to a ground, and an output terminal coupled to a first resistor, in order to generate the adjustment threshold through the first resistor.
Claim 8: wherein the voltage regulation circuit further comprises an amplitude adjustment circuit configured to adjust the drive signal in accordance with the adjustment threshold, the drain-source voltage, and the preset threshold, such that the amplitude of the drive signal is decreased to the preset threshold within the predetermined time.
Claim 7: wherein the voltage regulation circuit further comprises an amplitude adjustment circuit configured to adjust the drive signal in accordance with the adjustment threshold, the drain-source voltage, and the preset threshold, such that the amplitude of the drive signal is decreased to the preset threshold within the predetermined time.
Claim 9: wherein the amplitude adjustment circuit comprises: a) a first comparator configured to receive the drain-source voltage against the adjustment threshold, and to generate a first control signal to decrease the amplitude of the drive signal when the drain-source voltage is greater than the adjustment threshold; and b) a second comparator configured to receive the drive signal and the preset threshold, and to generate a second control signal to maintain the amplitude of the drive signal at the preset threshold, wherein a drive control signal is generated by the first and second control signals.
Claim 8: wherein the amplitude adjustment circuit comprises: a) a first comparator configured to receive the drain-source voltage against the adjustment threshold, and to generate a first control signal to decrease the amplitude of the drive signal when the drain-source voltage is greater than the adjustment threshold; and b) a second comparator configured to receive the drive signal and the preset threshold, and to generate a second control signal to maintain the amplitude of the drive signal at the preset threshold, wherein a drive control signal is generated by the first and second control signals.
Claim 10: wherein the drive circuit comprises: a) a pulse drive circuit configured to generate a pulse drive signal having a rising edge and a falling edge in accordance with the drain-source voltage; and b) a drive generation circuit configured to generate the drive signal to control the synchronous rectifier switch in accordance with the pulse drive signal and the drive control signal.
Claim 9: wherein the drive circuit comprises: a) a pulse drive circuit configured to generate a pulse drive signal having a rising edge and a falling edge in accordance with the drain-source voltage; and b) a drive generation circuit configured to generate the drive signal to control the synchronous rectifier switch in accordance with the pulse drive signal and the drive control signal.
Claim 11: wherein:a) the pulse drive signal increases to a first voltage when the drain-source voltage is less than a turn-on threshold of the synchronous rectifier switch; and b) the pulse drive signal decreases to a second voltage when the drain-source voltage is greater than a turn-off threshold of the synchronous rectifier switch.
Claim 10: wherein: a) the pulse drive signal increases to a first voltage when the drain-source voltage is less than a turn-on threshold of the synchronous rectifier switch; and b) the pulse drive signal decreases to a second voltage when the drain-source voltage is greater than a turn-off threshold of the synchronous rectifier switch
Claim 12: A control method for a synchronous rectification control circuit comprising a synchronous rectifier switch, the method comprising: a) detecting a drain-source voltage of the synchronous rectifier switch; b) comparing the drain-source voltage against an adjustment threshold before the synchronous rectifier switch is turned off; and c) adjusting an amplitude of a drive signal for driving the synchronous rectifier switch to a preset threshold in an adjustment state when the drain-source voltage is greater than the adjustment threshold, wherein a time in the adjustment state is an adjustment time, and the drain-source voltage is changing during the adjustment time.
Claim 14: A control method for a synchronous rectification control circuit comprising a synchronous rectifier switch, the method comprising: a) detecting a drain-source voltage of the synchronous rectifier switch; b) comparing the drain-source voltage against an adjustment threshold before the synchronous rectifier switch is turned off; c) adjusting an amplitude of a drive signal for driving the synchronous rectifier switch to a preset threshold in an adjustment state when the drain-source voltage is greater than the adjustment threshold, wherein a time in the adjustment state is an adjustment time; and d) adjusting the adjustment threshold in order to make the adjustment time equal to a predetermined time.
Claim 13: wherein an adjustment time for entering the adjustment state changes adaptively in accordance with a change of the adjustment threshold.
Claim 15: wherein an adjustment time for entering the adjustment state changes adaptively in accordance with a change of the adjustment threshold.
Claim 14: further comprising: a) detecting the adjustment time; and b) comparing the adjustment time in  a last period against a predetermined time to adjust the adjustment threshold, in order to make the adjustment time equal to the predetermined time.
Claim 16: further comprising: a) detecting the adjustment time for entering the adjustment state; and b) comparing the adjustment time in a last period against the predetermined time to adjust the adjustment threshold, in order to make the adjustment time equal to the predetermined time.
Claim 15: further comprising: a) increasing the adjustment threshold when the adjustment time is greater than the predetermined time; and b) decreasing the adjustment threshold when the adjustment time is less than the predetermined time.
Claim 17:  further comprising: a) increasing the adjustment threshold when the adjustment time is greater than the predetermined time; and b) decreasing the adjustment threshold when the adjustment time is less than the predetermined time.
Claim 16: further comprising adjusting the drive signal in accordance with the adjustment threshold, the drain-source voltage and the preset threshold, such that the amplitude of the drive signal is decreased to the preset threshold within the predetermined time.
Claim 18: further comprising adjusting the drive signal in accordance with the adjustment threshold, the drain-source voltage and the preset threshold, such that the amplitude of the drive signal is decreased to the preset threshold within the predetermined time.
Claim 17: further comprising: a) comparing the drain-source voltage against the adjustment threshold to generate a first control signal to decrease the amplitude of the drive signal; and b) comparing the amplitude of the drive signal against the preset threshold to generate a second control signal to maintain the amplitude of the drive signal at the preset threshold, wherein a drive control signal is generated by the first and second control signals.
Claim 19: further comprising: a) comparing the drain-source voltage against the adjustment threshold to generate a first control signal to decrease the amplitude of the drive signal; and b) comparing the amplitude of the drive signal against the preset threshold to generate a second control signal to maintain the amplitude of the drive signal at the preset threshold, wherein a drive control signal is generated by the first and second control signals.
Claim 18: wherein further comprising: a) increasing a pulse drive signal to a first voltage when the drain-source voltage is less than a turn-on threshold of the synchronous rectifier switch; b) decreasing the pulse drive signal to a second voltage when the drain-source voltage is greater than a turn-off threshold of the synchronous rectifier switch; c) receiving the pulse drive signal and adjusting the drive signal in accordance with the drive control signal; and d) generating the drive signal to control the synchronous rectifier switch.
Claim 20: wherein further comprising: a) increasing a pulse drive signal to a first voltage when the drain-source voltage is less than a turn-on threshold of the synchronous rectifier switch; b) decreasing the pulse drive signal to a second voltage when the drain-source voltage is greater than a turn-off threshold of the synchronous rectifier switch; c) receiving the pulse drive signal and adjusting the drive signal in accordance with the drive control signal; and d) generating the drive signal to control the synchronous rectifier switch.
Claim 19: A switching circuit, comprising the synchronous rectification control circuit of claim 1, and further comprising: a) a main power switch and a synchronous rectifier switch; and b) a main control circuit for controlling the main power switch.
Claim 12:  A switching circuit, comprising the synchronous rectification control circuit of claim 1, and further comprising: a) a main power switch and a synchronous rectifier switch; and b) a main control circuit for controlling the main power switch.


Allowable Subject Matter
7.	Claims 1-19 would be allowable if the terminal disclaimer is filed.

8.	None of prior art of record taken alone or in combination shows a synchronous rectification control circuit for controlling a switching circuit, and a method therefor, comprising at least a voltage regulation circuit configured to control the drive circuit to adjust an amplitude of the drive signal to decrease to a preset threshold in an adjustment state when a drain-source voltage of the synchronous rectifier switch is greater than an adjustment threshold before the synchronous rectifier switch is turned off, wherein a time that the voltage regulation circuit is in the adjustment state is an adjustment time, and wherein the drain-source voltage is changing during the adjustment time, and along with further detailed limitations as recited in claims of the present application.

				Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838